Citation Nr: 9910021	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  93-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative osteoarthritis and degenerative disc disease of 
the cervical spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972, and from January 1973 to October 1990.

This appeal arises from an October 1992 rating decision of 
the Cheyenne, Wyoming, Regional Office (RO).  In that 
decision, the RO assigned a 10 percent rating for a cervical 
spine disability, and a 0 percent, noncompensable, rating for 
bilateral inguinal hernias.  The veteran subsequently 
relocated, and his case is now being handled by the Atlanta, 
Georgia, RO.  In a March 1998 rating decision, the Atlanta RO 
increased the rating for the cervical spine disability to 20 
percent.  The veteran has continued his appeal, and he is 
seeking a rating greater than 20 percent for his cervical 
spine disability.

In August 1993, the veteran had a Travel Board hearing, held 
at the Cheyenne RO, before the undersigned Board Member.  In 
July 1995, the Board remanded the case for further 
development of evidence relevant to the veteran's claims.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. Degenerative osteoarthritis and degenerative disc disease 
of the cervical spine is currently manifested by radiation of 
pain into the left shoulder, arm, and hand, some numbness, 
tingling, and weakness of the left upper extremity, with 
persistent but moderate pain, and no more than slight 
limitation of motion.

3.  The veteran's postoperative left inguinal hernia is 
currently nonprotruding and asymptomatic.

4.  The veteran's right inguinal hernia is currently small 
and reducible.  It protrudes only on cough or Valsalva, and 
spontaneously retracts.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
degenerative osteoarthritis and degenerative disc disease of 
the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 5293 (1998).

2.  The criteria for a compensable disability rating for 
bilateral inguinal hernias have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7338 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher disability ratings for his 
cervical spine disability and bilateral inguinal hernias.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of such considerations as pain, 
weakened movement, and excess fatigability on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet.App. 218 
(1995).  The veteran appealed the ratings initially assigned 
for his cervical spine disability and inguinal hernias.  The 
rating schedule provides for higher ratings for those 
disorders.  The Board finds that his claims are well 
grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that the facts relevant 
to the veteran's claims have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claims.

Cervical Spine
The veteran's cervical spine disability is described as 
degenerative osteoarthritis and degenerative disc disease.  
The veteran was seen on several occasions during service for 
pain in the neck and shoulder areas.  Service medical records 
noted that the veteran is left handed.  He has received 
private and VA medical treatment since service for pain in 
the neck, with pain, numbness, and tingling radiating into 
the left shoulder, arm, and hand.  X-rays and an MRI taken in 
1993 revealed significant degenerative changes in the area of 
the C5 and C6 vertebrae, and evidence of a herniated disc at 
C5-C6.

In his August 1993 Travel Board hearing, the veteran reported 
that the disorder affecting his neck and left upper extremity 
limited him in his work with a locksmith company, because his 
left arm became numb if he tried to do work that required 
raising the arm above his head.  The veteran's employer 
testified at the hearing, and reported that he could not 
assign the veteran to do many types of work because of his 
physical problems, including the weakness of his left arm.  A 
friend of the veteran's testified that the veteran could no 
longer pursue certain recreational activities, such as 
camping and riding a snowmobile, because of his neck and 
shoulder problems.

VA outpatient treatment notes from 1993 indicated that the 
veteran reported intermittent numbness in his left arm.  On 
VA examination in February 1996, the veteran reported neck 
and upper back pain radiating into the left arm.  He reported 
that the pain was more or less constant, and that the pain 
became worse with exertion, particularly when raising the 
left arm above the shoulder.  The veteran reported that his 
left arm was weaker than his right.  He reported numbness in 
his left index and middle fingers.  On examination, the 
ranges of motion of the cervical spine were to 45 degrees of 
flexion, 15 degrees of extension, and 30 degrees of lateral 
bending to each side.  The examiner noted mild weakness of 
the left arm.

On VA examination in August 1998, the veteran reported that 
he worked as an aircraft mechanic.  He reported numbness, 
pain, and tingling in his left shoulder, radiating down to 
his left index finger.  He reported worsened symptoms with 
working overhead.  He reported that the pain had decreased 
somewhat over time, becoming less sharp and more of a dull 
ache.  The examiner found ranges of motion of the cervical 
spine of 80 degrees of flexion, 40 degrees of extension, 45 
degrees of lateral bending to each side, and 70 degrees of 
rotation.  There was diminished sensation in the left index 
and middle fingers.  The examiner reported that the veteran's 
radiculopathy was diminishing in severity, and that he did 
not have motor weakness that would impair daily function.  
The examiner wrote that it was likely that the veteran would 
have some discomfort with excessive use of the cervical 
spine, but that the discomfort should not preclude 
employment.

Under the VA rating schedule, arthritis is rated based on 
limitation of motion, with a minimum rating of 10 percent for 
limitation of motion of a group of minor joints, such as the 
cervical spine.  See 38 C.F.R. § 4.45(f), 4.71a, Diagnostic 
Code 5003 (1998).  On the most recent medical examination, 
the veteran had no more than slight limitation of motion of 
the cervical spine; thus, the limitation of motion, by 
itself, would warrant no more than a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  The relevant 
rating criteria for intervertebral disc syndrome are as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  ........................ 60 
percent

Severe; recurring attacks, with 
intermittent relief  ........... 40 
percent

Moderate; recurring attacks  
....................... 20 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The Court has emphasized that the rating schedule requires 
that factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Medical and testimonial evidence indicates that 
degenerative disc disease in the veteran's neck is manifested 
by pain and numbness radiating into his shoulder, arm and 
hand.  The veteran reported more or less constant pain in 
1996, but in 1998 he reported that the pain had diminished in 
intensity.  The evidence is fairly consistent that neck and 
arm pain, weakness, and numbness make the veteran 
significantly impaired in performing tasks that require 
holding the left hand above the shoulder.  The manifestations 
of the veteran's cervical spine degenerative disc disease 
appear to fall between the criteria for a 20 percent and a 40 
percent rating under Diagnostic Code 5293.  The 
manifestations of his cervical spine arthritis, including 
limitation of motion, generally overlap the manifestations of 
the disc disease, such that his neck and upper extremity 
impairment can be described as one disability.  Taking all of 
the manifestations into account, it is possible to conclude 
that the overall impairment more closely resembles the 
criteria for severe disc disease, allowing an increase to a 
40 percent rating for the veteran's cervical spine arthritis 
and disc disease.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

Inguinal Hernias
The veteran's service medical records contain notations of 
inguinal hernia.  On VA examination in July 1992, the veteran 
reported that he had noticed bilateral inguinal hernias about 
a year prior to his separation from service.  The examining 
physician observed bilateral direct inguinal hernias, the 
left greater than the right, with no apparent bowel 
strangulation or bowel in the hernias.  The examiner noted 
that the hernias probably needed repair to avoid enlargement.

In a February 1993 letter, the veteran wrote that his hernias 
limited him in his work, because they made him unable to 
handle or lift heavy objects.  He pointed out that he was a 
blue collar worker, and that his work would normally include 
some lifting.  VA medical records indicated that the veteran 
underwent surgical repair of the left hernia in May 1993, and 
that repair of the right hernia was planned but deferred.  In 
his August 1993 Travel Board hearing, the veteran reported 
that due to his hernias he could not lift anything that 
weighed more than about fifteen pounds.  The veteran's 
employer testified that the veteran's hernia and back 
condition meant that the employer could not assign him many 
duties that he otherwise would, including receiving and 
handling packages.

On VA examination in August 1998, the veteran reportedly did 
not have any significant complaints regarding his inguinal 
hernias.  He reported that he did not use any truss or belt.  
The examining physician noted a four inch long scar in the 
left pubic area.  There was no palpable hernia of the left 
inguinal canal.  The right inguinal canal had a small bulge 
on Valsalva and cough.  The bulge, which was approximately 
one inch in diameter, retracted spontaneously.  The examiner 
indicated that the hernia on the right side was stable.

Under the VA rating schedule, inguinal hernias are rated as 
follows:

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable  ...................... 60 
percent

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible  .......................................... 30 
percent

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt  ......................... 10 percent

Not operated, but remediable  
...................... 0 percent

Small, reducible, or without true hernia
protrusion  .......................................... 0 
percent

Note: Add 10 percent for bilateral 
involvement, provided the second hernia 
is compensable. This means that the more 
severely disabling hernia is to be 
evaluated, and 10 percent, only, added 
for the second hernia, if the latter is 
of compensable degree.

38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).

The medical records indicate that the veteran's left inguinal 
hernia is postoperative, but there is no evidence that it is 
recurrent since the 1993 surgery.  As there is no current 
protrusion, the left hernia is not currently compensable.  
The right hernia is manifested by a small bulge on Valsalva 
or cough, and the bulge retracts spontaneously.  As there is 
not an ongoing protrusion, and the right hernia is small and 
reducible, no compensable rating is warranted for the right 
hernia.  While the veteran reported in 1993 that he was 
limited in his ability to lift due to the hernias, the 1998 
examination report did not indicate that he continued to have 
impairment of lifting or other activities due to the hernias. 
Therefore, the preponderance of the evidence is against 
increased ratings for the veteran's bilateral inguinal 
hernias.


ORDER

Entitlement to a 40 percent disability rating for 
degenerative osteoarthritis and degenerative disc disease of 
the cervical spine, is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to an increased, compensable, disability rating 
for bilateral inguinal hernias is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

